DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of allowance of claims 1-8 and 10 is the inclusion of a light emitting device having a first light-emitting-element row that includes light emitting elements arranged in a row in a main scanning direction; and a second light-emitting-element row that includes light emitting elements arranged in a row in the main scanning direction and that is positioned in such a manner that at least a portion of the second light-emitting-element row overlaps the first light-emitting-element row in a subscanning direction, wherein the first light-emitting-element row and the second light-emitting-element row are each formed by arranging light-emitting-element array chips in each of which the light emitting elements are arranged in a row in the main scanning direction, and wherein, in each of the light-emitting-element array chips, a pitch of the light emitting elements arranged in a row is changed from a first pitch to a second pitch, which is different from the first pitch, in a central region of the row of the light emitting elements.  This in combination with the rest of the limitations of the claims is found in all of claims 1-8 and 10, but not disclosed nor suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
sl